Title: To Thomas Jefferson from Rembrandt Peale, 1 March 1801
From: Peale, Rembrandt
To: Jefferson, Thomas



Sir
Philadelphia March 1st: 1801.

To your flattering Communication, an immediate answer was unavoidably prevented. I shall feel happy in being able to furnish you with an accurate Copy of your Portrait, at my usual price 30 Dollars—which shall be immediately begun and finished as soon as possible. It has met with general approbation, but from the difficulty of the front face, I am afraid the marks of Copy may not be so much hid as I could wish.
While on this subject, I must say that I was much mortified at the abominable abuse of this Picture in the Print first made from it; and was in hopes a Second (just finished) would have been, under my inspection, sufficiently accurate—But the Engraver does not possess the necessary delicacy of hand & eye, & altho’ it is much better, am still disappointed. The same cause exists among us for the imperfection of Engraving as of Painting—yet the want of Encouragement cannot repress my fondness for the Art, nor my wish to become eminent in it. We fondly hope for better times—much will be done by Example.
I remain your much obliged Friend & Servant

Rembrandt Peale.

